UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MICHAEL RESTO-OTERO,

                        Plaintiff,                    9:17-cv-1115
                                                      (GLS/DEP)
                 v.

IMAM MOHAMMAD,

                        Defendant.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF
MICHAEL RESTO-OTERO
Plaintiff Pro Se
10-B-1849
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

FOR DEFENDANTS:
HON. BARBARA D. UNDERWOOD                DAVID A. ROSENBERG
New York Attorney General                Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge


                                     ORDER

     The above-captioned matter comes to this court following a Report

and Recommendation by Magistrate Judge David E. Peebles duly filed on

October 3, 2018. (Dkt. No. 26.) Following fourteen days from the service
thereof, the Clerk has sent the file, including any and all objections filed by

the parties herein.

      No objections having been filed, and the court having reviewed the

Report and Recommendation for clear error, it is hereby

      ORDERED that the Report and Recommendation (Dkt. No. 26) is

ADOPTED in its entirety; and it is further

      ORDERED that defendant’s motion to dismiss (Dkt. No. 21) is

DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules.

IT IS SO ORDERED.

November 5, 2018
Albany, New York




                                       2
